internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations ms aunw n mopac expy austin tx release number release date uil code department of the treasury date date taxpayer_identification_number form tax_year s ended december31 20xx person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed ‘before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely stephen a martin acting director eo examinations enclosure publication letter catalog number 34198j internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations ms aunw n mopac expy austin tx department of the treasury date date taxpayer_identification_number form 990-ez return tax_year s ended december31 20xx person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree lf you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at a united_states court they can however see that a tax matter that internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely ty gor mary a epps acting director eo examinations letter rev catalog number 34809f schedule no or exhibit explanation of items tax identification_number year period ended form 886a rev jantary name of taxpayer december 20xx whether the organization internal_revenue_code irc sec_501 continues to qualify for exemption under issues facts was granted exemption under sec_501 as a publicly_supported_organization within the meaning of sec_509 and sec_170b a vi on january 19xx effective july 19xx was incorporated in on july 19xx the purpose of the organization is exclusively educational and the stateof charitable and is to a prevent juvenile crime b promote citizenship and responsibility in its participants and c allow the community to take an active part in solving juvenile cases according to the meeting minutes dated september 20xx the board agreed to dissolve and to donate all leftover funds to the an organization exempt under sec_501 see exhibit filed a certificate of termination with the secretary of state on june 20xx see exhibit the organization filed an application_for reinstatement and certificate of amendment to change the organizations name to secretary of state on march 20xx see exhibit there were no board minutes or any other documentation to verify that the board agreed to reinstate the organization with the the form 990-ez for the year ended december 20xx was filed and received by the irs on may 20xx the return did not indicate that it was a final return or that the organization had terminated the return indicated that the organization changed its name to and the return reported dollar_figure in revenue and dollar_figure in expenses during a phone interview on may 20xx a member of the board confirmed that the city of court program and the operates the has not had any activities since 20xx and the board has no plans to start any activities in decided to reinstate the organization in march of 20xx so that the the near future organization could keep their exempt status in case the organization chooses to raise funds for the court program in the future there were no financial records for the 20xx year and the organization never reopened a bank account when the organization was reinstated in march 20xx due to lack of funds and donations law form 886-a department of the treasury - internal_revenue_service page -1- schedule no or exhibit 886a form_88 rev date name of taxpayer explanation of items tax identification_number year period ended december 20xx internal_revenue_code irc sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private ‘ shareholder or individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 revrul_61_170 1961_2_cb_112 ruled that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt revrul_59_95 1959_1_cb_627 provides that the failure of an organization to provide requested information about its financial status and operations may result in revocation of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position during the examination the board member had no operational activities since 20xx in addition organization active to maintain the organization’s exempt status in case the board chooses to start fundraising activities in the future declared that the organization has wanted to keep the stated that the board member status and signed form_6018 consent to proposed action - sec_7428 on july 20xx agreed to the revocation of the organization’s exempt government’s position the organization’s board agreed to dissolve in september 20xx the articles of termination were filed with the secretary of state on june 20xx when they became aware of the requirement to terminate however the organization did not notify the irs that they had terminated a past board member reinstated the organization with form 886-a department of the treasury - internal_revenue_service page -2- schedule no or exhibit explanation of items form 886a rev date name of taxpayer tax identification_number year period ended december 20xx the state of so that the organization would be active in case they decided to raise funds in the future and changed the organizations name to on march 20xx the organization did not have any financial records for the year ended december 20xx because the organization had closed the bank accounts in 20xx when the board agreed to dissolve in addition the organization has not had any operational activities during the 20xx year to present the board member had any activities since 20xx and the board has no plans to start any activities in the near future has confirmed that the organization has not the operational_test under sec_1_501_c_3_-1 is specifically related to an organization’s activities even if an organization passes the organizational_test by having adequate language regarding their charitable activities they must pass the operational_test to qualify for exemption under sec_501 to satisfy the operational_test an organization must engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 per sec_1_501_c_3_-1 the organization has not engaged in any activities which accomplish one or more of the exempt purposes specified in sec_501 in the year under examination or the subsequent years because the organization has not engaged in any activities furthermore according to board member the foreseeable future a fundraiser based on the facts of the examination the organization does not qualify for exemption under sec_501 as an organization operated for an exempt_purpose the organization has no plans to conduct any exempt activity in wants to conduct wants to keep the exempt status in case conclusion the organization does not qualify for exemption under sec_501 and its tax-exempt status should be revoked effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code form 886-a department of the treasury - internal_revenue_service page -3-
